Proceeding pursuant to Executive Law § 298 to review an order of the New York State Human Rights Appeal Board, dated February 17, 1984, affirming an order of the State Division of Human Rights, dated July 22, 1982, which, after a hearing, sustained a complaint against the petitioner, alleging that it had committed an unlawful discriminatory practice relating to employment, and imposed a penalty. By order dated April 8, 1985, this court confirmed the order and dismissed the proceeding (Matter of Miller Brewing Co. v State Div. of Human Rights, 110 AD2d 702). By order dated December 17, 1985, the Court of Appeals reversed and remitted the matter to this court with directions to remit it to the State Division of Human Rights for further proceedings (Matter of Miller Brewing Co. v State Div. of Human Rights, 66 NY2d 937).
Upon remittitur, order annulled, on the law, without costs or disbursements, and matter remitted to the State Division of Human Rights in accordance with the memorandum of the Court of Appeals. Mangano, J. P., Brown, Niehoff and Lawrence, JJ., concur.